In a negligence action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Nassau County (Alpert, J.), dated June 19, 1996, which, inter alia, granted the plaintiff’s motion to quash a subpoena duces tecum which was served upon a nonparty, Joseph Lazzaro.
Ordered that the order is affirmed, with costs.
The Supreme Court properly found that the subpoena duces tecum which the defendants served upon a nonparty, Joseph Lazzaro, was facially defective because it neither contained nor was accompanied by a notice stating the "circumstances or reasons such disclosure is * * * required” (CPLR 3101 [a] [4]; see, Bigman v Dime Sav. Bank, 138 AD2d 438).
The defendants’ remaining contention is without merit. Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.